DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6-7,  9, 15, 17, 19, 21, 23, 29, 31, 34, 40, 42, 44, and 49-50 in the reply filed on June 27,  2002 is acknowledged.  The traversal is on the ground(s) that “claim 59 is a dependent claim which was included by the Examiner in Group III. This appears to be an unintentional error because Group III was defined as including claims drawn to, inter alia, a system comprising a first and second cartridge holders, and claim 59 does not recite first and second cartridge holders.  This is not found persuasive because it is not an error. Although claim 59 appears to be dependent upon claim 1, claim 59 is directed to a system and not the cartridge of claim 1. The claim does not provide any further additional structural elements of the cartridge of claim 1. Furthermore, the cartridge of claim 1 is not claimed as an element of the system of claim 59. The cartridge of claim 1 is mentioned in claim 59 relative to the intended use of the cartridge holder. The cartridge of claim 1 and system of claim 59 are separate, different inventions that can be used together, if desired.  It is noted that every claimed element of the system of claim 59 is included in system of claim 63, Group III. Therefore, claim 59 is proper in being included in Group III, systems for analyzing a body liquid. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 46-48, 59, 61, and 63-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract employs legal phraseology and reads as a claim.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The description of claims 17 and 19 has not been found in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. It is noted that the claims 1 and 31 mentions at least one disposable pipette tip and one pipette tip, container and body liquid in claim 44, they are materials or articles intended to be worked upon. 
It is presumed that in claims 7 and 19 (and any other claim), “said wells” refers to the plurality of wells. If so, it is suggested that the claims be amended to clearly provide for such. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, features of claims 15, 17, 19, 21, 23, and 49; the lid covering the waste collecting chamber, one way valve locking the waste collecting chamber, direction structure, pierceable barrier covering the waste collecting chamber, the structures of the kit in separate packaging must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 17, 19, 21, 23, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, it is unclear if applicant intends for the cartridge to comprise a lid. If so, it appears as if the claim should read as “….claim 9, further comprising a lid covering said collecting chamber.” See also claims 21, 23, and any other claim employing similar language. 
As to claim 17, it is unclear if applicant intends for the cartridge to comprise a one-way valve. See remarks above directed to claim 15. Further, it is unclear what is structurally meant by the collecting chamber being locked by a one-way valve.
 As to claim 19,  how the claim further structurally limits the cartridge. The cartridge is not claimed as comprising anything that could be possibly spilled. It is unclear if applicant intends for the cartridge to comprise a direction structure. See remarks above. Furthermore, it is unclear what is required of a structure for it to be considered “a direction structure”
	As to claim 42, it is unclear which/what disposable tip is being referenced by the phrase, said disposable pipette tip because the claims previously recite at least one disposable pipette tip. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 9, 29, 34, and 40 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Burd et al., US 2009/0088336.
As to claims 1 and 6, Burd discloses a cartridge device (device 100/ 200/ 510/ 610) for analyzing a body liquid (p. 1, para. [0015], lines 1-3), the cartridge comprising a first member (p. 6, para. [0074], lines 6-7) having a plurality of wells for performing assays; and a second member (p. 6, para. [0074], lines 2-6), connected to the first member, and having a compartment for holding at least one disposable pipette tip (see fig. 2; assay units 201; p. 6, para. [0074], lines 26-28).
Referring to claim 4, Burd further describes the device, such that the compartment of the second member is oriented for holding the at least one disposable pipette tip in a generally upright orientation (p. 6, para. [0074], lines 2-6). 
Referring to claims 7, Burd further describes the device or the kit, such that it comprises an openable or pierceable covering structure covering said wells (p. 8, para. [0095], lines 10-13). 
Referring to claims 9, Burd further describes the device or the kit, such that it comprises a waste collecting chamber (p. 6, para. [0074], lines 17-20). 
Referring to claims 29, Burd further describes the device or the kit, such that the waste collecting chamber extends to beneath the wells (p. 6, para. [0074], lines 17-20). 
Referring to claims 34, Burd further describes the device or the kit, such that the plurality of wells comprises at least one well containing a first antibody immobilized on a solid magnetic carrier (p.18, para. [0 187], lines 1-7 & para. [0 190], lines 1-7), and at least one well containing a second antibody labeled with labeling substance (p. 8, para. [0098], lines 1-12), and wherein the antibodies are selected to specifically bind to a target substance in the body liquid (p. 32, claim 76).
Referring to claims 40, Burd further describes the device or the kit, such that it comprises the at least one disposable pipette tip within the compartment (see fig. 2; assay units 201; p. 6, para. [0074], lines 26-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 15, 17, 19, 21, 23, 31, 42, 44, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al., US 2009/0088336 as applied above.
Burd does not disclose the first and second members are hingedly connected or slideably connected; waste collection chamber covered by a lid/pierceable barrier, is locked by a one-way valve, and prevents liquid spillage using a direction structure.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
It would have been within the common sense, predictability, knowledge, skill and obvious to include the features of claims 2-3, 15, 17, 19, 21, 23, 31, and 42 because the features are obvious design choices, which are within the scope of common practice previously known to a person of ordinary skilled in the art before the effective filing date of the invention. For example, see Jordan US 2014/0284338, which teaches a lid apparatus has a top -lid that is hingedly attached to a bottom-cap (abstract, paragraphs 0002-04, Figures 1A-C); Rudge et al., US 2013/0116597, which teaches a container 134 having removable lid 136 and one or more racks or compartments 138 or racks configured to receive one or more holders 114. Advantageously, the compartments 138 may comprise tubular compartments, preferably cylindrical compartments and the top 166 could be hinged, but separable. (paragraphs 0092-93, Figures 6, 11, 15); Kates et al., US 2011/0226643, which disclose A plurality of lids 116 (a plurality of partitions) may be attached to the container body 102, such by flexible hinges 118 (paragraph 0023, Figure 1A); and Brian et al., US 5,681,743. See Makarewicz, Jr. et al. which discloses a device comprising wells and access to sample well 166 from above device 152, or cap 78 may be pierced to provide that access and the use of valves to provide access to the wells. (Abstract, paragraph 0096, 147, 154 Figures 1-2). Tajima, US 2013/0183769 discloses the use of breakable seals magnetic particles for treating solutions within a cartridge. (paragraph 0054). 
As to claims, 44 and  49-50, Burd discloses the volume of bodily fluid to be used with a device is generally less than about 500 microliters, typically between about 1 to 100 microliters. (paragraph 0061). 
Therefore, it would have been obvious to recognize it would have been within the common sense, predictability, knowledge, skill and obvious to include a container capable of containing such a volume. Furthermore, it would have been within the common sense, predictability, knowledge, skill and obvious to place the individual structures in separate packaging (boxes, bags, wrapping, containers, etc.) because these are previously known choices for storing, protecting, shipping, etc. products, parts, devices that are within the scope of common practice known to a person of ordinary skilled in the art before the effective filing date of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798